HALE, J.
In this case the plaintiff in error, Creadon, was convicted in the police court for an offense under the statutes of the state upon the subject of gambling. He filed a petition in error in the court of common pleas, without leave. A motion was sustained dismissing this petition in error for the reason that it was filed without leave. This is the only assignment of error for which the judgment of the court of common pleas is asked to be reversed.
Section 7356 R. S. (Sec. 1375) G. C. reads as follows:
“In any criminal case, including a conviction for a violation of an ordinance of a municipal corporation, the judgment or final order of a court or officer inferior to the common pleas court may be reviewed in the common pleas court; a judgment or final order of any court or officer inferior to the circuit court may be reviewed in the circuit cohrt; and a judgment or final order of the circuit court or the common pleas court in cases of conviction of a felony or a misdemeanor, and the judgment of the circuit court in any other ease involving the constitutionality or construction of a statute, may be reviewed by the Supreme Court, but the Supreme Court shall not in any criminal cause or proceeding, except when its jurisdiction is original, be required to determine as to the weight of the evidence.”
Clearly under this section of the statutes, unless modified by some other statute, a judgment of the police court in a criminal ease may be reviewed in the court of common pleas by petition in error filed without leave.
*578The following sections provide for the mode of procedure in prosecuting error authorized by this section.
We are unable to find any provision of the statutes limiting the effect of this section and requiring leave to be obtained before filing petition in error.
For error in sustaining the motion to dismiss said petition in error, the judgment of the court of common pleas is reversed and the case remanded.
Caldwell and Marvin, JJ., concur.